Citation Nr: 1120718	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  09-03 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a scar of the scalp.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Nicole Klassen, Association Counsel







INTRODUCTION

The Veteran served on active duty from July 1990 to December 1993. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claim.
 

FINDING OF FACT

The preponderance of the medical evidence shows that the Veteran does not have residual scarring of the scalp.  


CONCLUSION OF LAW

The criteria for service connection for a scar of the scalp have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the case of Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in September 2007 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b) as stated above.  In light of the denial of the Veteran's claim for service connection for a scar of the scalp, no disability rating or effective date can be assigned, so there can be no possibility of prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, the RO has obtained all treatment records adequately identified by the Veteran, including his service and VA treatment records, and provided him with a VA examination in December 2007.  In this regard, although the Veteran has indicated that the examination was inadequate because the examiner did not spend enough time to locate his claimed residual scarring, in view of the fact that both the examiner and the Veteran were unable to locate any residual scarring, the Board is unable to conclude that the examination was inadequate.  Simply put, the Veteran was provided an unrestricted opportunity to identify any observable residual scarring and was unable to do so.  There is also no indication from the claims file that the Veteran has received private treatment for a scar of the scalp, and accordingly, no such records could be obtained.  The record also reflects that the RO attempted to substantiate the Veteran's claim by scheduling him for a hearing before a Veterans Law Judge in October 2010; however, the Veteran failed to report to the hearing or to provide good cause for failure to report.  While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, the Board will proceed with the claim based on the evidence currently of record. 

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


II.  Service Connection

The Veteran contends that service connection is warranted for a scar on his scalp.  Specifically, he asserts that he suffered a laceration of his head during service, which required seven to ten stitches and which resulted in a scar on the top of his head.  See September 2008 notice of disagreement.  

The Board acknowledges that, throughout the pendency of this appeal, the Veteran has asserted that, in addition to a reported scar on his scalp, he also has vertigo and migraine headaches as a result of his in-service head injury.  See September 2008 notice of disagreement, September 2008 claim, and January 2009 substantive appeal.  Significantly, however, in an April 2009 decision, the RO denied entitlement to service connection for benign paroxysmal positional vertigo, including as secondary to a brain injury, and denied entitlement to service connection for migraine headaches, including as secondary to a brain injury.  The Veteran did not appeal the RO's April 2009 decision, and as such, that decision is now final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As such, the only service connection claim currently on appeal that is related to his in-service head injury is entitlement to service connection for a scar of the scalp.  Accordingly, the Board will not herein discuss the evidence of record regarding any other reported residuals of his in-service head injury (i.e., migraine headaches and/or vertigo), but will instead only focus on the evidence of record pertaining to his scar claim.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

A review of the Veteran's service treatment records reveals that, in June 1991, the Veteran was treated for a laceration to the right side of his scalp, which he incurred by mistakenly hitting his head on a circuit box.  At that time, the doctor noted that the Veteran had no other complaints and had not lost consciousness as a result of the injury.  On examination, the Veteran had a 3.5 centimeter laceration to the scalp, and was noted to have a normal neurological examiantion, with motor functions intact.  Based on this examination, the doctor diagnosed te Veteran with a laceration to the side of the scalp.  He then went on to irrigate and suture the wound with seven nylon stitches.  Finally, the doctor advised the Veteran to follow-up the next morning and to take Tylenol every four to six hours, or as needed.  Significantly, however, there is no indication that the Vetearn received any further follow-up treatment for the laceration during the remainder of his service.  

Thereafter, at the Veteran's December 1993 separation examination, an examination of his skin was normal and no scars were noted on the examination report.  Additionally, on his December 1993 separation report of medical history, the Veteran specifically denied having a history of brain injury or any skin disease. 

Post-service, in December 2007, the Veteran was afforded a VA scar examination.  At the outset of the examination report, the examiner indicated that he had reviewed the Veteran's claims file, noting that the Veteran's service treatment records revealed that he hit the right side of his head on a circuit box in 1991, sustaining a contusion and small laceration for which he received several stitches.  At his examination, the Veteran reported that he had no pain or skin breakdown related to the injury.  Significantly, the Veteran indicated that the general location of the scar was on the right side of his scalp, above his hairline; however, he also reported that he really could not find the spot on his scalp that had been cut.  In this regard, the examiner noted that the Veteran was unable to find a scalp lesion at that time because it had essentially healed, and as such, was not apparent on examination.  Based on his physical examination of the Veteran, the examiner diagnosed the Veteran with a history of a right sided scalp laceration that could not be found by the Veteran or the examiner on examination.  Finally, the examiner reported that no scalp laceration was visible at that time.  

There is no evidence that the Veteran has ever sought treatment for, or been diagnosed with, a scar of the scalp.  However, the Board notes that, during VA treatment for headaches and dizziness in January 2008, the doctor noted that the Veteran had a history of head trauma without loss of consciousness, for which he had received stitches.  Significantly, however, no scar of the scalp was noted at that time.  

Under VA law and regulations, a valid claim of service connection does not exist absent evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, a "current disability" cannot exist without some evidence of its existence.  Gilpin v. West, 155 F.3d 1353, 1356 (Fed. Cir. 1998).  Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran does not currently have a scar of the scalp for which service connection may be granted.  In making this determination, the Board acknowledges that the Veteran is competent to report that he suffered a laceration to the head during service for which he received stitches.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Layno v. Brown, 6 Vet. App. 465 (1994) (holding that competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted).  Similarly, the Board acknowledges that the Veteran is competent to report that he currently has a scar on his scalp.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  It is within the Veteran's realm of personal knowledge whether a scar is visible on his scalp.  

Significantly, however, although the Veteran has reported that he has a visible scar on his scalp as a result of his in-service head injury, the Board finds that his statements are not credible.  Specifically, the Board finds that his contentions regarding a scar on his scalp are outweighed by the contemporaneous medical evidence, which reveals that, on VA scars examination in December 2007, no scar on the Veteran's scalp was visible by the examiner or the Veteran, and the Veteran himself reported that he really could not find the spot on his scalp that had been cut.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by the Veteran).  In this regard, the Board finds that the Veteran's credibility is diminished by the fact that the statements he has submitted in support of his claim and his statements made on examination are inconsistent.  Moreover, the Board notes that the Court has held that in adjudicating a claim, VA can consider that the appellant has a personal interest in the outcome of the proceeding and that this may affect the credibility of his testimony.  Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).   

Furthermore, the Board finds it significant that, after reviewing the Veteran's claims file and examining the Veteran, the December 2007 VA examiner reported that no scalp laceration was visible or apparent at that time, and that the Veteran had been unable to find a scalp lesion on examination because it had essentially healed.  In this regard, the Board points out that the examiner specifically noted that the Veteran had a history of an in-service right sided scalp laceration that had required stitches; however, he then went on to report that no such laceration could be found by the Veteran or the examiner on examination.  As such, the December 2007 examiner concluded that no scalp laceration was visible at that time.  

As such, even though the evidence of record shows that the Veteran hit his head on a circuit box during service in June 1991, thereby suffering a 3.5 centimeter laceration to the right side of his head that required sutures, the preponderance of the evidence shows the Veteran does not currently have a residual scar on his scalp as a result of this in-service injury.  Accordingly, absent a current disability, an award of service connection is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (holding that, in order for service connection to be granted, there must be a diagnosed or identifiable underlying malady or condition for which service connection may be granted).  In other words, because the preponderance of the evidence shows that the Veteran does not currently have a scar on his scalp, there is no scar for which service connection may be granted.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. 5107(b); Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).    


ORDER

Service connection for a scar of the scalp is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


